NO. 12-14-00358-CR
                                       NO. 12-14-00359-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

FLOYD WOODS,                                        §     APPEAL FROM THE 241ST
APPELLANT

V.                                                  §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §     SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant, who is appearing pro se in these appeals, has filed a notice in this court that he
no longer wants to pursue the appeals.           No decision has been delivered in either appeal.
Accordingly, we construe Appellant’s notice as a motion to dismiss the appeals, grant the
motion, and dismiss the appeals. See TEX. R. APP. P. 42.2(a).
Opinion delivered January 14, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                            (DO NOT PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        JANUARY 14, 2015


                                        NO. 12-14-00358-CR
                                        NO. 12-14-00359-CR

                                       FLOYD WOODS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeals from the 241st District Court
                of Smith County, Texas (Tr.Ct.Nos. 241-1073-14; 241-1074-14 )


                   THESE CAUSES came on to be heard on the motion of the Appellant to
dismiss the appeals herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeals be
dismissed, and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J. and Hoyle, J.